Citation Nr: 1509761	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating than 30 percent for posttraumatic stress disorder (PTSD) from April 12, 2006 to December 22, 2008, higher rating than            50 percent from December 23, 2008 to January 10, 2012, and higher rating than    70 percent from January 11, 2012 to January 14, 2014, prior to when a 100 percent evaluation took effect January 15, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to April 2006.  He has been awarded a Combat Infantryman's Badge among his other medals and decorations.

This case initially came to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Wichita, Kansas, which granted service connection for PTSD and an initial noncompensable evaluation effective April 12, 2006. By subsequent rating actions, during pendency of the appeal, the evaluation for PTSD was increased as specified above on the title page, with the remaining claims for greater schedular ratings not already assigned still pending. See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran did not appear for an August 2009 Board videoconference hearing, and has not requested rescheduling, with the effect that his hearing request is deemed withdrawn.

The Board previously remanded this case in November 2011, and again in December 2013.

This case was reviewed and processed through the Veterans Benefits Management System (VBMS) electronic records depository. The Virtual VA records database contains additional documentation.


FINDINGS OF FACT

1. From the April 12, 2006 effective date of service connection to December 22, 2008, the Veteran's PTSD involved no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. From December 23, 2008 to January 10, 2012, there was at worst occupational and social impairment with reduced reliability and productivity.

3. For the final stage prior to eventual AOJ assignment of a 100 percent schedular rating that took effect January 15, 2014, there was not total occupational and social impairment.


CONCLUSION OF LAW

The criteria are not met to establish a higher initial rating than 30 percent for PTSD from April 12, 2006 to December 22, 2008, higher rating than 50 percent from December 23, 2008 to January 10, 2012, and higher rating than 70 percent from January 11, 2012 to January 14, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10; 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 38 CFR § 3.159(b)(1) .

In regard to the claim on appeal, which is for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119   (2007). This is the case here, in that the claim for service connection for psychiatric disability has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient records, and having arranged for the Veteran to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). There is no indication of any private clinical records to obtain. In furtherance of his claim, the Veteran provided lay statements from other individuals. He did not report for a scheduled hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).   Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is to be evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 according to VA's General Rating Formula for Mental Disorders. Under that rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency  and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Reviewing evidence since the effective date service connection was granted, on VA examination of September 2006, the Veteran at that time reported he used to have trouble with sleep but was sleeping alright now, and when having trouble on occasion would take prescription medication. He did awaken feeling tired most days. He denied nightmares. He would awaken at least once a night and be up for 10 to 30 minutes, then return to sleep after getting a drink and checking the locks. He rated his usual mood at 3/10 and energy at 2/10. He stated that if he had come for the evaluation prior to the onset of the fall semester he probably would have rated his mood at 10/10 (with the highest designation being a good mood). Since school began, it seemed that there had been nonstop problems, including finances, with problems with the way in which the government was paying the GI bill, some family issues, and his girlfriend bringing a domestic violence charge. His appetite had been real good lately. Concentration had been somewhat of a problem, the same with short-term memory. Since military discharge, his mood had been more level than when he was in the Army, where he felt either angry or depressed all the time. He had disagreed with a lot of things while in the Army, such as his chain of command, he stated, and that kept him in a bad mood for quite a while. As to length of remissions including capacity for adjustment during remission, he had had times since discharge when he had felt really good, lasting anywhere from one half a day to two days. The last time he felt real good was just prior to beginning fall classes. 

His description of real good did not sound consistent with a hypomanic or manic episode. At the time, the Veteran was enrolled in a state university for the semester. His employment history consisted of a couple odd jobs. He reported that he was not very social, and did not like large groups of people, and once was more sociable. Now he did not go out of his way to meet people. He would speak to people in his university classes. He reported no time for leisure activities, given his ongoing work and education. He had recently spent time running but had stopped due to discomfort of the knees and back. There was no history of inpatient care. History of outpatient care was present with various medications taken for insomnia, anxiety and paranoia, although he had not taken any psychotropic medications on a regular basis since January of that year. He would occasionally use Seroquel to help him sleep. There was history of domestic violence. There was no history of suicide attempts. It was summarized that the Veteran indicated his life had been affected by his military service, in that he had the same problems now as he did then.  He was not social now, finding it almost impossible to go anywhere in public and feel comfortable. He was always worried that someone was watching him, and he did not trust people. He knew it did not make sense to think people might be out to get him, adding that this was not a problem most of the time. His service experiences had not significantly affected his ability to work or to study. His job entailed work that was done alone, and he usually only saw people as he was coming and going from work. He had noted some bad short-term memory problems that made it harder to learn new material than what it used to take. 

Mental status examination revealed no impairment of thought process or communication, and no delusions or hallucinations. Eye contact was good when talking with the examiner. He was somewhat restless and tended to look around the office a lot during times when not talking. He fidgeted with hands, arms and legs, and even got up to stretch at one point. He denied suicidal or homicidal thoughts, intent or plans. He had the ability to maintain minimal personal hygiene and other basic activities of daily living. He had full orientation to person, place or time.  He complained of short term memory impairment, but this was not noted during the interview. As to any obsessive thinking or ritualistic behavior, he stated he would check and recheck car door and home locks several times but not really consecutively. Rate and flow of speech was normal. There was not impaired impulse control. There were no panic attacks. 

It was found that the Veteran's PTSD symptoms were decreasing in frequency over time since his military discharge, with severity low for most symptoms, other than social mistrust, which was higher. There were characteristic symptoms of PTSD consisting of physiological reactivity to reminders of service; avoidance of reminders; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty concentrating; hypervigilance; exaggerated startle response. The Veteran stated the disturbance had caused him problems socially, in that he no longer felt like being social with people, did not want to go places where there were crowds, and had a general mistrust or vigilance of others in his surroundings. Noise in the environment was now distracting to him and put him on alert, taking away his concentration from other matters. However, his symptoms had not prevented him from working (the job he had at this time was one in which he was essentially by himself most of the day), nor had it prevented him from working on higher educational goals. Also, he had had a girlfriend for the previous five months, and they were living together and attending college. In the near future he was planning to add another part time job to his weekly routine. The diagnosis was of PTSD; alcohol abuse (he claimed he was no longer drinking heavily); and personality disorder, diagnosed as being the reason for separation from service (as he clearly had pre-trauma risk factors for development of such). A Global Assessment of Functioning (GAF) score was found of 75. The Veteran was deemed competent to manage his financial affairs.

As to functional status and quality of life, the Veteran was employed and attending college. His quality of life was allegedly not as good as prior to service. He stated that he was more outgoing prior to the military, that he more easily made friends and now thought people watched him, and that he had to be on guard all the time. The Veteran did have alcohol abuse which contributed to mood changes and acting-out behaviors and would interfere with the ability to maintain a normal sleep pattern; without restful sleep, his concentration and energy were lowered.  He claimed he was no longer abusing alcohol and only drank socially, but the amount he drank varied by the occasion. According to the VA examiner, it was likely the Veteran already had alcohol problems, as well as antisocial conduct problem development in his adolescence prior to the time he joined the military, as evidenced by the aforementioned legal problems. The examiner found the prognosis for improvement good, but observed that symptoms might wax and wane over time. The examiner further believed that the Veteran then just barely met the number of symptoms necessary to make the diagnosis of PTSD, really did not meet the last criterion about the disturbance causing "clinical significance distress or impairment," but nonetheless found a PTSD diagnosis appropriate.  

Thereafter, on an August 2007 VA outpatient neurology consult the Veteran was seen for reported memory loss, but the resultant impression was the complaint of memory loss might be related more to inattention and impaired concentration rather than a true memory loss, and could be due to his psychiatric disorder and/or medications. On mental health evaluation of September 2007, the Veteran reported having to stop Zoloft as he could not then sleep, but was now sleeping 12 hours a night, with some interruptions. He said his mood was ok. He said he was getting into a lot of trouble. He got a DUI in February. He also had difficulty keeping a job and maintaining relationships. There was difficulty in his immediate family. He was unemployed at that time, and was going to a community college and doing ok there. Thinking and concentration were ok for school work. He had stopped drinking recently. He denied suicidal ideation or homicidal ideation. He stated the PTSD symptoms were still troublesome but not as bad as previously. Objectively, the Veteran was well groomed and casually dressed. He was distant and distrusting. Eye contact was fair. Mood appeared slightly depressed. Affect was restricted. Speech was clear and coherent. Thoughts were logical and goal directed. He denied symptoms of psychosis. He was alert and oriented times four. Insight and judgment were fair. The impression chronic PTSD; mild major depressive disorder; and personality disorder, not otherwise specified (NOS). 

The February 2008 lay witness statement from the Veteran's mother attests to his apparent personality changes upon returning from military service, including changed lack of outgoing nature and sad affect. 

By her February 2008 statement, the Veteran's then-girlfriend and present spouse attested to his anger problems, including in one instance to the point of his even putting a gun to her head during an argument, and also as to his general social withdrawal.

The Veteran's September 2010 VA outpatient mental health consult revealed that he reported difficulty falling asleep, with some early awakening. Appetite was pretty normal. He was going to college for a degree in finance. He did not get out of the house much other than go to school. He endorsed symptoms of anxiety, being easily irritable, occasional outbursts of anger, hypervigilance, and exaggerated startle response. He avoided crowds. He did ok working with the public if he had his own box to work from rather than being amongst people. He did not feel like he had depression. He got irritable and negative, but not really depressed. He stated at times he felt flat, with difficulty having empathy for others. He denied suicidal ideation, intention or plan. He denied any history of self-harm. He reported that his mood could quickly swing from elation to negative irritability. He stated his "buttons were pushed" easily and he could snap from one mood to another quickly. He described some periods when his mood was expansive and elevated, when he was more talkative and had higher self-esteem, and during which he bought several items that he did not actually need. There was a family history of bipolar disease. He denied homicidal ideation, intention, or plan. He denied hallucinations and delusions. As to anger, he reported a short fuse, easily irritated by others. There was difficulty controlling verbal outbursts when buttons were pushed. He reported concentration was adequate. He reported drinking to excess with friends about every other weekend, several beers when out at clubs. There was a history of poor compliance with medication and follow up appointments. On pertinent mental status exam, the Veteran was alert and oriented. Speech was clear and coherent.   He was fidgety. Affect was mildly guarded, relaxed as the interview progressed.  He was logical. There was no delusional content to the conversation. He did not appear to be attended or responding to internal stimuli. Insight was fair. Judgement was good. Intellectual functioning was perceived as average to above average.  He denied suicidal or homicidal ideation, intention or plan. Self-harm potential was assessed at minimal to none. Diagnostic impression was history of PTSD, mood disorder, and rule out bipolar disorder. An assigned GAF was 65.

On VA examination again of January 2012, the diagnosis at the outset was PTSD; alcohol abuse; and mood disorder NOS. Regarding the mood disorder, the Veteran seemed to have a history of both depressive and hypomanic/manic symptoms.  It was felt that bipolar disorder should be ruled out by future treating providers after observing him over time. It was considered possible to differentiate what symptoms were attributable to each diagnosis. The overconsumption of alcohol despite problematic consequences was a sign/symptoms of Alcohol Abuse. Reexperiencing, avoidance/numbing and over arousal were signs/symptoms attributable to PTSD. Over arousal symptoms could also be related to his mood disorder. His alcohol abuse now appeared to be a self-guided attempt to manage anxiety and over arousal related to PTSD. It was estimated by the VA examiner that he now experienced occupational and social impairment with reduced reliability and productivity. According to the examiner, the Veteran's alcohol abuse impacted his social functioning but did not appear to have affected his occupational impairment. It was hard to differentiate what part of his social and occupational impairments related to over arousal and impulsivity were related to PTSD vs. mood disorder NOS. 

The Veteran further reported that he had a few close friends that he had had since high school or service, but after service he "didn't like people," especially new people or crowds. He indicated he feared people would use him in some way but also felt physically threatened at times. He reported he had to "get drunk" in order to be able to go out to bars with his friends. His relationship with his on and off girlfriend was a problematic one. He reported that due to his poor memory they would argue when she said they discussed something and he said they did not or he could not recall it. Their relationship included several episodes of domestic violence. They separated then reunited several times before she left two years ago. They shared custody of their daughter. Although irritable with people in general,  the Veteran indicated that he was not so with his daughter as she "grounded" him and gave him purpose/meaning in his life. He reported he was not dating now and stated, "I can't have relationships. I should care about them but I don't. It's hard for me to care." He did not have any relationships with his adoptive family. He reported he used to be close with his biological siblings but did not hang out with them like he did before and now saw them mainly on holidays. He spoke with his biological mother and stated she tried to be supportive but their relationship was distant.     

The Veteran reported he had been a full-time college student for the last four years, and had almost graduated. He thought he had struggled with college because of his memory, stating that he did well in one month-long courses but struggled in semester long courses as he would forget earlier material. He reported that in 2006 had had 10 different jobs because he would leave due to feeling restless.  He reported it had been hard for him to care about his jobs so he would walk off.  He stated he had two jobs in 2007. In 2008 he worked at Wal-Mart for 10 months but did not show up sometimes. From 2009 to 2010 he worked part-time from 4 to 30 hours a week. He indicated he could not have handled working full-time.  He reported he got in trouble there for being overly assertive with a few customers. He was then unemployed for 1.5 years until 1.5 months previously when he started working in a customer service call center for a tax company. 

The Veteran had participated in VA psychiatric medication management since 2007, but had not had a medication check since 2011. He reported having chronic problems with sleep. At times he could not go to sleep due to anxiety. It took him a long time to go to sleep and after he went to sleep he woke constantly. He reported occasional trauma related nightmares, and that he constantly felt tired. He reported he felt like he did not really care about much aside from his daughter. He perceived his concentration and memory as being impaired (although previous neuro-psychological testing indicated it was normal.) He reported he would have panic attacks (get lightheaded, start sweating, heart would pound, he would shake).  He reported he had one on the way to the examination and thought he would throw up. His records indicated he had shown signs and symptoms of this and stress related Irritable Bowel Syndrome. He reported that he sometimes stayed in bed all day due to feeling depressed. He reported he did not care if he died but denied experiencing any specific suicidal ideation. He avoided interacting with people he had not known for years. He reported emotional lability with tearfulness then inappropriate laughing. He indicated irritability and reported he had been aggressive verbally and physically with both his girlfriend and friends. He reported that when angry he had broken phones and a window in his home. He indicated he had engaged in lots of risk taking behavior with reckless behavior on his motorcycle and getting into fights. He expressed a lot of PTSD related guilt. He stated that he did not take his job seriously or do as good as he could have so he felt responsible for his friends' death. He reported that he was denied having any major psychiatric problems for the last five years because he did not want to discuss it or have people know the extent of his problems. During the examination the Veteran kept looking outside the door. He asked if the examiner could play music so others in the lobby could not hear him talk and he would not be distracted by their noises. 

Meanwhile, one of the Veteran's friends spoke by phone consult with the VA examiner (with the Veteran's consent) and described the Veteran as frequently forgetting things, not caring about others and lacking empathy or remorse, angering quickly, and engaging in impulsive and risky behaviors. As a result, the Veteran came off as "manic." The Veteran could not keep a job or a relationship and had been feeling useless. Reportedly also the Veteran was very reactive to news coverage of had nightmares. Reportedly the Veteran had tried to cut back on his drinking and would not drink when his daughter was around, but otherwise would drink two to four beers at a time. 

As to characteristic PTSD symptoms, the Veteran experienced recurrent and distressing recollections from service, recurrent distressing dreams of the event, avoidance of thoughts and activities associated with the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect. Also present was difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance. Objective symptoms found were depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbance of motivation and mood, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, impaired impulse control such as and unprovoked irritability with periods of violence.

Returning to VA outpatient treatment records, an October 2013 mental health consult provides that the Veteran had been referred for concerns around anger management and relationship issues. He was not then on psychotropic medication. He reported feeling consistently depressed for 15 years, describing depression as a 5 on a 1-10 scale (with 10 representing severe depression). He indicated having a depressed mood, some insomnia, feelings of worthlessness and guilt, problems with concentration, loss of appetite and some psychomotor agitation. He denied suicidal ideation, plan or intent. He denied past history of suicide attempts. It was the evaluator's opinion that the Veteran was at low risk for suicide at that time.  The Veteran described anxiety as excessive and with worry that was hard to control. He rated anxiety as 5 on a 1 to 10 scale (again, with 10 being the worst).  He reported feeling keyed up, restless and on edge, being easily fatigued, difficulty concentrating with mind going blank, irritability, muscle tension, fidgeting and difficulty falling and staying asleep. He reported having symptoms of anxiety since childhood. He denied having panic attacks. He stated the first episode of mild mania was 2010, when he separated from his spouse and was trying to accomplish numerous things at once. He reported the manic stage lasted for a few weeks.  He believed he might be bipolar due to severe mood swings, impulsive behaviors and choices and racing thoughts, distractibility, increases in goal-directed activity, and excessive involvement with pleasurable and risky activities with dangerous consequences. 

The Veteran stated that traumatic events continued to cause distressing recollections, combat related dreams, flashbacks, and intense psychological and physiological distress. He described avoidance of thoughts, feelings, conversations, activities, places, and people associated with trauma diminished interests in significant activities, restricted range of affect, and feelings of detachment from others. He described experiencing difficulty falling asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response. He denied psychotic symptoms. He endorsed experiencing difficulties with attention. He failed to give close attention to details and made careless mistakes, had difficulty sustaining attention, and had difficulty organizing tasks and activities. He often avoided, disliked, or was reluctant to engage in tasks that required sustained mental effort, frequently lost things, was easily distracted by extraneous stimuli, was forgetful in daily activities, and had difficulty engaging in leisure activities quietly. He did not endorse any clinical symptoms of an eating disorder, cognitive decline, agoraphobia, mania, obsessions, or compulsions at that time. He denied psychotic symptoms. He was requesting medication management and therapy service. Mental status evaluation revealed the Veteran was alert and attentive, and cooperative and reasonable, with grooming appropriate. Speech was normal rate/rhythm. Mood was euthymic, and affect was congruent with mood, though it was also noted as blunted/constricted. He denied perceptual disturbance. Though process and association was normal and coherent. No unusual thought content was observed. He denied suicidal or violent ideation. Insight and judgment were intact, although he was impulsive at times. Memory was generally intact, with noted short term memory loss. Fund of knowledge was average. 

Re-evaluation in November 2013 indicated many of the same findings, otherwise providing complain of depression, anxiety, mood swings, irritability/anger, sleep, appetite, and memory problems.  


April 12, 2006 to December 22, 2008

Reviewing the foregoing, for the initial timeframe under review since the effective date of service connection for PTSD up until December 22, 2008, the Board is of the view that the best substantiated overall rating for service-connected psychiatric disability remains that of a 30 percent evaluation, correlative to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. No question, the Veteran had impairment during this time period with several characteristic PTSD symptoms, but there simply is insufficient attendant showing of greater disability commensurate with a 50 percent rating, which applies to occupational and social impairment with reduced reliability and productivity. 

To begin with, many of the reported and objectively noted findings were more in line with mild to moderate disability, and at times, were within normal range.  The Veteran generally had mostly normal sleep patterns, without nightmares.  As next observed on VA examination in 2006, he proceeded to describe somewhat depressed mood and low energy, but readily admitted that a few months earlier back when starting off the school year his mood would have been at a 10/10 level. And in fact, mood since discharge was reportedly at a significantly higher level than during service, where the Veteran had more continuous anger and depression (more consistent with the "mood disturbances" that are best contemplated under the 50 percent rating criteria). Indeed there had been several extended remissions from symptoms, since discharge, which did not in themselves sound to the VA examiner like manic phases of a bipolar state. There was no history of inpatient care.  

The Veteran admittedly was not very social, but he had a relationship with his girlfriend, and regularly spoke with people in his classes. Whereas the Veteran did also describe a general lack of trust in others, he was able to control this and keep it from being a problem most of the time. Indeed, to this point, those symptoms that are shown do not appear to have been more than mild/moderate in severity, and this trend continued on further evaluation. The Veteran's abilities to work and study were not affected by his service experiences. There was reported short-term memory loss, but again, to the extent this represented more serious pathology, it appears doubtful given the Veteran's successful performance within an academic curriculum. Likewise, objective mental status examination was largely negative, otherwise revealing indication of some overly cautious behavior patterns, and an apparent restless outward appearance. 

As well, the September 2006 VA examiner's own finding was that the Veteran's PTSD symptoms were decreasing in severity since discharge, and in fact, that the Veteran hardly had enough of a consistent pattern of symptomatology as to warrant the underlying diagnosis of PTSD. Notwithstanding that per 38 C.F.R. § 4.126(a), a conclusory assessment of severity of a psychiatric condition is not always determinative, here, the examiner's findings are clearly substantiated by underlying clinical observations. Whereas also the updated recent Diagnostic and Statistical Manual (DSM-V) does not include evaluation based on Global Assessment of Functioning (GAF) scores, the Board merely notes that per that prior criteria the assigned score by the 2006 VA examiner of 75 did not fall within proximity to that indicative of more serious impairment.
 
Nor does a 2007 follow up mental health consult drastically change the Board's findings, given the Veteran remained in school, had no more than slightly depressed mood (and when asked at another point "ok" mood), and had no underlying thought or speech limitations. While there was some reported difficulty with job and relationships, essentially no supportive detail was available, and moreover, the overall impact upon general symptomatology appeared minimal. 

Nor did the Veteran have characteristic symptoms of a 50 percent rating under Diagnostic Code 9411 of: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Hence, the schedular criteria for a rating higher than 30 percent are not met for this period.

December 23, 2008 to January 10, 2012

For the next relevant time period, under which the Veteran's condition has been rated thus far at an incrementally higher 50 percent, the Board does not see fit to award any greater level of compensation. Unfortunately, in this regard, the Board's review is constrained by the record before it, as the Veteran had a single September 2010 VA outpatient mental health evaluation. The most pronounced and markedly different finding this evaluation established, aside from anything already duly shown by prior findings, was that the Veteran had significant variability within his emotional state, perhaps corresponding to a family history of bipolar disorder (though this underlying diagnosis, including in relation to family history was never proven). A slightly lower GAF score by 10 points is noted. But otherwise, the Board has no indication of concrete worsening of disability, as to suggest that a higher 70 percent is warranted.   

Nor for that matter was there characteristic symptomatology of a 70 percent evaluation, as comprised by such symptoms as: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

January 11, 2012 to January 14, 2014

Given the underlying severity of psychiatric disability requisite to establish a 100 percent rating, that of total occupational and social impairment, the Board concludes that despite some worsening in severity of the Veteran's condition, this bar has not been met. Typical denoted symptoms under Diagnostic Code 9411 consist of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board readily acknowledges that the Veteran upon VA examination in 2012 had increase in his depression, to the point he stayed in bed all day sometimes. He had a more abbreviated employment history, with periods of not working (although subsequently he was rehired by his father-in-law on a full time basis, as review of the record outside the specific contemplated timeframe later shows). Indeed, the Veteran had few friends. And there were episodes of limited impulse control. Overall, however, he remained capable of tasks of daily living, without severe thought or communicative disorder or disturbance, and without posing a general risk to the lives of others or himself. There were no delusions or hallucinations.  The Veteran though socially limited and in what he described as a problematic relationship situation with his girlfriend, nonetheless had outside social contacts and remained grounded through his role as a parent. There essentially were no constituent symptoms of a 100 percent rating shown, or similar equally severe objective or reported finding. 

Conclusion

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation. However, in this case, the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding  that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, to extent there are defined constituent elements of occupational and social impairment, and general considerations as well. The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate. 

As such, it cannot be said that the available schedular evaluation for the Veteran's psychiatric condition is inadequate. Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 

For these reasons, the claim for increase at the aforementioned incremental stages of rating PTSD is being denied. 


ORDER

The claim for increase for PTSD, for the time period initially rated 30 percent from April 12, 2006 to December 22, 2008, then rated 50 percent from December 23, 2008 to January 10, 2012, and 70 percent from January 11, 2012 to January 14, 2014, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


